Citation Nr: 0015155	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Board initially notes that in May 2000, the veteran 
submitted additional evidence in support of his claim without 
a waiver of RO consideration, which is addressed in the 
remand below.  However, in addition to submitting additional 
evidence, the veteran also raised a claim of entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 (1999), due to hospital treatment for his service-
connected PTSD from September 23, 1999 to October 15, 1999.  
This matter was not prepared for appellate review and is not 
currently pending before the Board.  Accordingly, this matter 
is referred to the RO for consideration and appropriate 
action.  


REMAND

The veteran claims that he is entitled to an initial 
disability evaluation in excess of 30 percent for PTSD.  
Historically, by rating decision dated in August 1998, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective November 13, 1997, a temporary 100 
percent evaluation under the provisions of 38 C.F.R. § 4.29 
effective December 8, 1997, a 30 percent evaluation effective 
January 1, 1998, a 100 percent evaluation effective May 20, 
1998, again under 38 C.F.R. § 4.29, and a 30 percent 
evaluation effective July 1, 1998.  As a disability may 
require re-evaluation in accordance with changes in a 
veteran's condition, it is essential in determining the level 
of current impairment that the disability is considered in 
the context of the entire recorded history.  However, this is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in August 1998.  Accordingly, the veteran's claim 
must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (1999), and VA has a duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  A review of 
the record reveals that additional action is required prior 
to adjudication of this matter. 

In May 2000, the veteran submitted additional evidence to the 
Board, consisting of a VA hospitalization summary for 
treatment received from September 1999 to October 1999 for 
PTSD.  The treatment record indicates that after discharge 
the veteran was to receive follow-up treatment at a VA 
Medical Center in Ann Arbor, Michigan.  This evidence appears 
to have been submitted to support the veteran's assertion 
that he is entitled to an initial disability evaluation in 
excess of 30 percent for PTSD.  Additional evidence may be 
accepted by the Board if submitted within a period of ninety 
days following the mailing of notice to the appellant that 
his appeal had been certified to the Board for appellate 
review and that the appellate record had been transferred to 
the Board, such as in this case.  See 38 C.F.R. § 20.1304(a) 
(1990).  However, as this additional evidence has not been 
considered by the RO, and a waiver of such consideration has 
not been requested, it must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 
20.1304(c).

Additionally, during an August 1999 videoconference hearing, 
the veteran's representative read into evidence a statement 
from a physician identified as "Dr. Tripi," in which Dr. 
Tripi opines that the veteran is 100 percent disabled as a 
result of PTSD.  Likewise, during a March 1999 hearing held 
at the RO it was acknowledged that the veteran was going to 
begin treating with "Dr. Trip."  It appears that this 
physician is located in North Chicago.  However, treatment 
records from this physician have not been associated with the 
claims file. 

Accordingly, to ensure that the veteran is afforded due 
process of law, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
discern from the veteran the identity of 
all healthcare providers from whom he has 
received treatment for PTSD, including VA 
medical facilities as well as private 
healthcare providers.  The RO should 
obtain and associate with the claims file 
all outstanding treatment records, 
including any records documenting 
treatment at the VA Medical Center in Ann 
Arbor, Michigan as well as records 
documenting treatment with the physician 
identified variously as Dr. Tripi and Dr. 
Trip.  

2.  The RO should readjudicate the 
veteran's claim of entitlement to an 
initial disability evaluation in excess 
of 30 percent for PTSD based on all of 
the evidence of record, including that 
which was received at the Board in May 
2000.  

3.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which includes regulations 
pertinent to all issues appealed, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review. 







The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




